Exhibit THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Third Amended and Restated Employment Agreement (this “Agreement”), effective as of December 31, 2008 (the “Third Amendment Date”), is between Rosetta Resources Inc., a Delaware corporation (“Employer”), and Michael J. Rosinski (“Executive”), and supersedes and replaces that certain Second Amended and Restated Employment Agreement between Executive and Employer which became effective on July 1, WHEREAS, Executive has been employed as Executive Vice President, Chief Financial Officer, Secretary and Treasurer of Employer pursuant to the Second Amended and Restated Employment Agreement dated July 1, 2007 between Executive and Employer; and WHEREAS, the parties desire to amend and restate the Second Amended and Restated Employment Agreement dated as of July 1, 2007, all as herein provided; NOW, THEREFORE, the parties hereto agree as follows: 1.
